Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Steven Douglas at 571-272-4885 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.

Specification
The abstract of the disclosure is objected to because of the use of improper language (i.e. “disclosed”) in line 1;  the Office suggests avoiding the use of such language.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 12 and 20 are objected to because of the following informalities: 
In regard to claim 12, clear and proper antecedent basis for the “fastener” (line 11) should be defined;  the Office suggests inserting - - first - - before “fastener” (line 11, first occurrence) and - - second - - before “fastener” (line 11, second occurrence).  
In regard to claim 20, clear and proper antecedent basis for the “method” (line 1) should be defined; the Office suggests amending the claim to depend from - - claim 19 - - not “claim 1”.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 6,478,756).
The Chen reference discloses a foot therapy massager that is arranged to be attached “for use” to a walkable surface via suction cups 11 (see Figure 5) comprising a base 10 defining a cavity  141 that is elliptical is shape (see Figure 2) with a first section of a first diameter and a second section of a second diameter, and an insert 20 (see the different embodiments in Figures 5, 6 and 7) with a dome-shaped head and an associated annular lip 201 configured to be received within the cavity 141 (see Figure 2), wherein at least the embodiment shown in Figure 7 would have at least some degree of flexibility when inserting the insert 20 into the associated cavity during assembly of the massager.
In regard to claims 2 and 15, since the lip 201 is disposed about the entire circumference of the insert, it is therefore on each side thereof.
In regard to claim 3, since the lip 201 is annular, it is therefore at least arcuate.
In regard to claim 4, see the shape of the heads of all inserts.

In regard to claim 6, the sidewalls of the cavity 141 correspond directly to the shape of the insert 20.
In regard to claim 7, the cavity 141 clearly define associate annular openings arranged to accept the inserts 20.
In regard to claims 19 and 20, the method as claimed would be inherent during normal use, operation and assemblage of the foot therapy massager discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 6,478,756) in view of Patton (US 2018/0116902).
The Chen reference discloses a foot therapy massager (as discussed above), but fails to disclose the material in which the insert is made of, particularly a liquid-filled or a group consisting of rubber, silicone, plastic or EVA foam.  The Patton reference discloses another foot therapy massager having massager 130 that can be made of variety of materials including liquid-filled or a group consisting of rubber, silicone, plastic or EVA foam (see paragraph [0051]) so that various levels of desired hardness can be selected by design.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select a known .

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 6,478,756) in view of Yick et al. (US 2018/0008002).
The Chen reference discloses a foot therapy massager (as discussed above) including a press fit arrangement to attach the insert 20 to the cavity 141, but fails to disclose the fasteners between the insert and cavity as including threads or magnets.  The Yick et al. reference discloses another foot therapy device that utilizes various known fasteners including threads and magnets (see paragraph [0039]) to attach inserts to the device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute or employ other known fasteners including threads and magnets (see paragraph [0039]) for the press fit arrangement of Chen, wherein so doing would merely amount to the substitution of one well known fastening arrangement for another that would work equally as well in the Chen device.
  
 
Claim(s) 1-7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 6,234,987) in view of Chen (US 6,478,756).
The Chen’987 reference discloses an article of footwear with an insole (unnumbered) that defines a base with an associated cavity (unnumbered)  that accepts an insert (proximate reference numeral 50 in Figure 4).  However, the Chen’987 reference fails to disclose an insert with opposing sides that flex and includes a head as claimed.  The Chen’756 reference discloses 
In regard to claim 2, see Chen’756 and since the lip 201 is disposed about the entire circumference of the insert, it is therefore on each side thereof.
In regard to claim 3, see Chen’756 and since the lip 201 is annular, it is therefore at least arcuate.
In regard to claim 4, see Chen’756 and the shape of the heads of all inserts.
In regard to claim 5, see Chen’756 and the general shape of the sidewalls (proximate reference numeral 201) is generally cylindrical.
In regard to claim 6, see Chen’756 and the sidewalls of the cavity 141 correspond directly to the shape of the insert 20.
In regard to claim 7, see Chen’756 and the cavity 141 clearly define associate annular openings arranged to accept the inserts 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Wurtz and Juang references pertain to foot therapy massage devcies with features similar to that of Applicant’s.

A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Steven O. Douglas

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance.  While the advice is not required, it is encouraged in order to best protect the applicant's interests.  Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN O DOUGLAS/            Primary Examiner, Art Unit 3649